Case 4:20-cv-00118-SDJ-CAN Document 13 Filed 05/14/20 Page 1 of 1 PageID #: 35




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 WESLEY ALLEN BINGHAM, #42281                    §
                                                 §   Civil Action No. 4:20-CV-118
 v.                                              §   (Judge Jordan/Judge Nowak)
                                                 §
 HOPKINS COUNTY JAIL, ET AL.                     §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 14, 2020, the report of the Magistrate Judge (Dkt. #11) was entered, containing proposed
    .
findings of fact and recommendations that this case be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 14th day of May, 2020.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE
